Order filed September 18, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00715-CV
                                   ____________

                     MAXIMILLIAN ROEMER, Appellant

                                         V.

                         CLUB OF THE ISLE, Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. CV-0074654

                                    ORDER

      The notice of appeal in this case was filed August 24, 2015. To date, the
filing fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before October 6, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM